Citation Nr: 0805936	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-24 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to service-connected 
disabilities of the ankles and feet.

2.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected 
disabilities of the ankles and feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served from October 1991 to January 1996 and from 
January 1998 to June 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  Jurisdiction of the veteran's claims file was 
later transferred to the Fort Harrison, Montana RO.

The veteran was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in April 2007.  A transcript 
of the testimony offered at this hearing has been associated 
with the record.


FINDINGS OF FACT

1.  The veteran is not currently shown to have a bilateral 
hip disability.

2.  The veteran is not currently shown to have a bilateral 
knee disability.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral hip disability is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2007).

2.  Service connection for a bilateral knee disability is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

VA provided the appellant with notice in letters dated in 
November 2004, December 2005, March 2006, August 2006 
(secondary service connection) and October 2006, subsequent 
to the initial adjudication.  To the extent that notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claims on appeal were subsequently 
readjudicated in a January 2007 supplemental statement of the 
case, following the provision of notice.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained the veteran's service medical records and VA 
records.  The veteran has provided VA with some private 
medical evidence.  He has been provided a VA medical 
examination in furtherance of substantiating his claims.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file, and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, the following must be present: Medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2007).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

The veteran's service medical records and personnel records 
show that in April 2003 he suffered injuries to his feet and 
ankles resulting from a parachuting accident in which he fell 
several hundred feet and impacted the ground at a high rate 
of speed.  Specifically, the veteran suffered a left 
calcaneal fracture, right open mid-foot fracture and 
dislocation, compartment syndrome of the right foot secondary 
to the right open mid-foot fracture and multiple fasciotomies 
due to compartment syndrome.  He received surgical treatment 
for all of these injuries.  He also sustained a compression 
fracture of the L2 vertebra that was conservatively treated.  

The veteran's separation examination, dated in June 2004, 
reflects the injuries to his feet and ankles, as described 
above.  His separation examination and service medical 
records are silent with respect to disabilities of the hips 
and knees.

In July 2004, the veteran received a VA examination in 
furtherance of substantiating his claims.  The veteran 
reported constant pain in his hips at a level of 4/10, 
aggravated by standing and climbing stairs.  The veteran felt 
that his abnormal gait, resulting from his feet and ankle 
disabilities, was causing his hip discomfort.  He also 
reported pain in the knees, aggravated by climbing stairs.  
Examination of the knees showed no effusion, pain, redness or 
evidence of instability.  Flexion was to 140 degrees and 
extension was to zero degrees in both knees.  Active flexion 
of the right hip was to 110/125 degrees.  Active flexion was 
to 130 degrees and passive flexion was to 135 degrees for the 
left hip, which was noted as normal.  The examiner reviewed 
the claims file, but did not diagnose any disorders of the 
hips or knees; however, the examiner did note pain in the 
hips and knees, as well as abnormal gait resulting from loss 
of motion in both ankles.  

Of record is a September 2004 letter from Matthew Kopplin, 
M.D., an orthopedist.  In this letter, Dr. Koplin relates 
that the veteran was diagnosed as having post-traumatic 
arthritis of the hindfoot and subtalar joint on the left 
side, post-traumatic arthritis of the mid-foot on the right 
side and post traumatic arthritis and degeneration of the 
lumbar spine secondary to L2 compression fracture, all 
resulting from an in-service parachuting accident.  Dr. 
Koplin further stated that the veteran had a modified gait 
pattern as a result of these deformities, particularly of the 
feet, that resulted in some secondary complaints about the 
hips and knees.  He noted that there was no pre-existing 
history of any hip or knee problems and thought it quite 
clear that these were also related to service.  Dr. Koplin 
made no diagnosis of any hip or knee disorders.  

VA treatment records dated from October 2004 to May 2006 
contain notations regarding loss of motion in both ankles, 
resulting in abnormal gait, which exacerbated knee and hip 
pain.  There is no diagnosis of any knee or hip disabilities 
in these records.

In September 2006 the veteran received a VA examination to 
address his complaints of bilateral hip and knee pain.  At 
the time, the veteran reported the onset of hip and knee pain 
about a year prior to the examination.  It was noted that the 
veteran had no specific injury or trauma to his hips or 
knees.  

Examination of the hips revealed no evidence of fatigue, 
weakness or lack of endurance with repetitive use.  There was 
no objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement.  Flexion of both hips was 
from zero to 125 degrees.  Extension of both hips was from 
zero to 30 degrees.  Adduction of both hips was from zero to 
25 degrees.  Abduction of both hips was from zero to 45 
degrees.  External rotation of both hips was from zero to 60 
degrees.  Internal rotation of both hips was from zero to 40 
degrees.  Hip flexor strength test of both hips was 5/5.  

Examination of the knees showed normal knees with normal 
alignment, and no evidence of fatigue, weakness, lack of 
endurance or additional limitations after repetitive use.  
There was no objective evidence of painful motion, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement, or guarding of movement.  Flexion of both 
knees was from zero to 140 degrees.  Extension of both knees 
was to zero degrees.  Examination of the knee was normal.  

The examiner obtained X-rays that revealed normal hips 
bilaterally and normal evaluation of the knees bilaterally.  
In closing the examiner rendered "[n]o clinical findings.  
No diagnosis" regarding the hips and knees and noted full 
range of motion of the hips and knees, as well as no evidence 
of altered gait when observed.  The examiner also noted that 
she reviewed the veteran's claims file.  This examination was 
conducted by a nurse practitioner, but was reviewed and 
acknowledged by a medical doctor.

At his April 2007 Board hearing the veteran related his in-
service parachute accident, as well as having pain in his 
hips and knees.  He also expressed his belief that the 
September 2006 VA examination was inadequate because it was 
conducted by a nurse practitioner and was in contradiction 
with the evidence contained elsewhere in the record, 
particularly the July 2004 examination that noted altered 
gait.  

The Court has held that a symptom, alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability.  Without a pathology 
to which bilateral hip and knee pain can be attributed, there 
is no basis to find disabilities of the knees and hips for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Court has held 
that Congress specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection for bilateral hip and knee disabilities is 
not established.  The veteran's in-service parachuting 
accident resulted in injuries to his ankles and feet, as 
indicated by the medical records associated with this 
accident and the veteran's separation examination, conducted 
shortly after the accident.  The veteran asserts that he now 
has disabilities of the hips and knees due to an altered gait 
caused by his service-connected disabilities of the feet and 
ankles.  However, review of the record, as outlined above, 
does not reveal current pathological disorders of the 
veteran's hips and knees, only subjective complaints of pain.  
Accordingly, absent proof of current pathology of the hips 
and knees, the claims of entitlement to service connection 
for disabilities thereof must be denied.  Id.

As a final matter, although the Board has considered the 
veteran's argument that his September 2006 examination was 
inadequate because it was conducted by a nurse practitioner 
and is inconsistent with his previous VA examination, a 
review of this examination report shows that the veteran's 
medical history, and his complaints of pain in the hips and 
knees, were taken.  His hips and knees were examined. 
Findings were provided as to the ranges of motion in these 
joints, as well as his posture, gait and functional loss.  X-
rays were taken, which revealed normal hips and knees.  No 
diagnosis was made, just as none was made in the July 2004 VA 
examination report.  Moreover, the September 2006 VA 
examination report was reviewed and acknowledged by a medical 
doctor.  Accordingly, the Board finds that there is no basis 
to find that the veteran's September 2006 VA examination was 
inadequate, or that a remand for a new examination is 
required.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  In 
any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 




ORDER

1.  Entitlement to service connection for a bilateral hip 
disability is denied.

2.  Entitlement to service connection for a bilateral knee 
disability is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


